Citation Nr: 0740370	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-14 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than March 17, 
1997 for the grant of service connection for patellofemoral 
pain syndrome of the right knee. 

2.  Entitlement to an effective date earlier than March 17, 
1997 for the grant of service connection for patellofemoral 
pain syndrome of the left knee.

3.  Entitlement to an effective date earlier than March 17, 
1997 for the grant of service connection for bilateral flat 
feet with associated ankle pain. 

4.  Entitlement to an effective date earlier than March 17, 
1997 for the grant of service connection for headaches.

5.  Entitlement to an effective date earlier than March 17, 
1997 for the grant of service connection for cholecystectomy 
residuals.

6.  Entitlement to an effective date earlier than March 22, 
2002 for the grant of service connection for seborrheic 
dermatitis. 

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION


The veteran served on active duty in the United States Army 
from October 1986 to March 1987, December 1990 to July 1991, 
September 1991 to March 1992, July 1996 to March 1997, 
December 2002 to August 2003 and from July 2006 to January 
2007.  Service in Southwest Asia during the Persian Gulf War 
is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana. 

Procedural history

Knee disabilities, flat feet, headaches and cholecystectomy 
residuals

In November 1993, the veteran filed a claim seeing 
entitlement to service connection for headaches, diarrhea, 
gall stones and pain in the arms and legs.  The veteran's 
claims were denied by the RO in a January 1995 rating 
decision.  He did not file an appeal. 

In April 1997, the veteran filed a claim seeking entitlement 
to service connection for a bilateral knee condition, a 
bilateral ankle condition, a "stomach condition" and 
headaches.  The RO issued a decision in September 1998 which 
denied service connection for memory loss and knee, ankle and 
stomach conditions.  Additional rating decisions were issued 
in March 1999 and December 1999 which denied the veteran's 
headache claim and continued to deny service connection for 
and knee, ankle and stomach conditions.  The veteran filed a 
timely notice of disagreement as to each decision.  A 
statement of the case (SOC) was issued in August 2000, and 
the veteran perfected his appeal with the timely filing of 
his VA Form 9 in October 2000.

In a March 2004 rating decision, the RO granted service 
connection for bilateral patellofemoral pain syndrome of the 
knees.  The same decision also granted service connection for 
bilateral flat feet with associated ankle pain.  An effective 
date of April 29, 1997 was assigned for service connection 
for each disability.  In October 2004, the veteran filed a 
notice of disagreement seeking an earlier effective date for 
his bilateral knee and foot disabilities.  

In a May 2005 rating decision, the RO granted service 
connection for headaches.  Service connection was also 
granted for cholecystitis, post cholecystectomy.  
An effective date of March 17, 1997, the day after the 
veteran left military service,  was assigned for each 
disability.  In addition, the RO established March 17, 1997 
as the effective date for the veteran's service-connected 
patellofemoral pain syndrome and bilateral flat feet with 
associated ankle pain disabilities.  

In June 2005, the veteran's representative submitted a notice 
of disagreement as to the effective dates assigned for the 
veteran's service-connected headache and  cholecystectomy 
residuals.

The skin disability

In March 2002,  the veteran filed a claim seeking entitlement 
to service connection for a skin condition. In July 2004 the 
RO issued a rating decision which denied entitlement to 
service connection for a skin condition.  The veteran 
indicated his dissatisfaction with the RO's July 2004 denial 
of his skin condition claim; he perfected his appeal with the 
timely filing of his VA form 9 in November 2004. 

In the May 2005 rating decision, the RO granted service 
connection for seborrheic dermatitis.  An effective date of 
March 22, 2002, the date of the veteran's claim of 
entitlement to service connection for a skin condition, was 
assigned for service connection.  

In June 2005 the veteran's representative submitted a notice 
of disagreement with the effective dates assigned for 
veteran's service-connected dermatitis.

All issues

The RO issued a statement of the case (SOC) which addressed 
the issues of the veteran's entitlement to earlier effective 
dates for service connection of the bilateral knee and flat 
foot conditions in May 2005.  The veteran perfected his 
appeal as to these issues on May 20, 2005 with the submission 
of a substantive appeal, 
VA Form  9.

In June 2005, a SOC was issued as to the remaining issues, 
entitlement to earlier effective dates for service connection 
for headaches, cholecystectomy residuals and dermatitis 
conditions,   The veteran's appeal was perfected in September 
2005. 

Hearing/representation

On several occasions the veteran requested a personal hearing 
with a Veterans Law Judge.  In September 2005, however, the 
veteran's representative submitted a statement indicating 
that the veteran no longer wished to attend a hearing but 
instead requested an informal hearing with a hearing officer.  
Such was accomplished in May 2006.  The request for a 
personal hearing with a Veterans Law Judge, accordingly, has 
been withdrawn.  See 38 C.F.R. § 20.702(e) (2007).

In April 2007 the veteran's representative notified the RO 
that it wished to discontinue its representation of the 
veteran.  See 38 C.F.R. § 20.608(a) (2007). 
In October 2007 the Board sent the veteran a letter, advising 
that he had the right to appoint another representative if he 
so desired.  The veteran did not respond.  
The Board assumes under such circumstances that the veteran 
wishes to represent himself.

Issue not on appeal

The RO's September 1998 decision also denied service 
connection for memory loss.  The veteran filed a timely 
notice of disagreement.  A SOC was issued in August 2000, and 
the veteran perfected his appeal with the timely filing of a 
VA Form 9 in October 2000.

In a June 2005 letter, the veteran's representative advised 
the VA that the veteran wished to withdraw a claim of 
entitlement to service connection for memory loss.  That 
issue, accordingly, is not before the Board.  See 38 C.F.R. § 
20.204 (2007).


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for headaches, diarrhea, gall stones and pain in the arms and 
legs were denied in an unappealed January 1995 rating 
decision. 

2.  The veteran separated from military service on March 16, 
1997.  He filed a claim for a bilateral knee disability, 
headaches, a bilateral ankle condition and a "stomach 
condition" on April 29, 1997.  Service connection for 
bilateral knee disabilities, bilateral flat feet with ankle 
pain, headaches and cholecystitis was eventually granted, 
effective March 17, 1997. 

3.  The veteran filed a claim of entitlement to service 
connection for a skin disability on March 22, 2002.  Service 
connection for dermatitis was granted effective March 22, 
2002. 




CONCLUSIONS OF LAW

1.  The January 1995 RO decision is final.  8 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The criteria for an effective date earlier than March 17, 
1997 for the grant of service connection for bilateral 
patellofemoral pain syndrome, flat feet with associated ankle 
pain, headaches and cholecystectomy residuals are not met. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 
(2007).

3.  The requirements for an effective date earlier than March 
22, 2002 for the grant of entitlement to service connection 
for a skin condition have not been met. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an effective date earlier 
than the currently assigned March 17, 1997 date for his 
service connection bilateral patellofemoral pain syndrome, 
flat feet, headaches, and cholecystectomy residuals.  The 
veteran is also seeking entitlement to an effective date 
earlier than the currently assigned March 22, 2002 date for 
his service-connected seborrheic dermatitis. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  
Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim in a letter dated January 
10, 2007, whereby the veteran was advised of the provisions 
of the VCAA.  

In any event, no VCAA notice is necessary in this case 
because, as is more thoroughly explained below, the facts are 
uncontroverted and the outcome of this earlier effective date 
claims depends exclusively on documents which are already 
contained in the veteran's VA claims folder.  

The Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him with VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

It is clear from the veteran's communications that he is 
cognizant as to what is required of him and of VA.  The 
veteran has not indicated there is any outstanding evidence 
relevant to this claim.   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence which is already in 
the claims folder, which will be discussed below.  
In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  
The veteran has testified at informal hearing presentations 
at the RO in March 2005 and May 2006.  He has declined to 
exercise his option of a personal hearing with a Veterans Law 
Judge. 

In short, the Board believes that the issues were properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

With respect to service connection, the effective date 
generally is the date the claim was filed.  However, if the 
claim is filed within one year after separation from service, 
the effective date is the day following separation from 
service.  See 38 C.F.R. § 3.400(b) (2007). 

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007). The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year from 
the date it was sent to the veteran, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2007).

In the interest of economy, and because the issues involve 
the application of identical law to identical facts, the 
Board will simultaneously address the five issues pertaining 
to the effective date of March 17, 1997.  The remaining issue 
will then be discussed.

Analysis 

1.  Entitlement to an effective date earlier than March 17, 
1997 for the grant of service connection for patellofemoral 
pain syndrome of the right knee. 

2.  Entitlement to an effective date earlier than March 17, 
1997 for the grant of service connection for patellofemoral 
pain syndrome of the left knee.

3.  Entitlement to an effective date earlier than March 17, 
1997 for the grant of service connection for bilateral flat 
feet with associated ankle pain. 

4.  Entitlement to an effective date earlier than March 17, 
1997 for the grant of service connection for headaches.

5.  Entitlement to an effective date earlier than March 17, 
1997 for the grant of service connection for cholecystectomy 
residuals.

The veteran contends that his service-connected bilateral 
patellofemoral pain syndrome, flat feet, headaches and  
cholecstectomy residuals are entitled to an earlier effective 
date.  

As set forth above, effective dates are largely governed by 
when claims are filed.  As an initial matter, therefore, the 
Board must identify the date on which the veteran's claims 
for service connection were received.  See 38 C.F.R. § 3.400 
(2007).  

The veteran's initial claims of entitlement to service 
connection for headaches, gall stones and pain in arms and 
legs was denied in a January 1995 rating decision.  The 
veteran's was notified of the RO's decision in a February 
1995 letter.  The veteran did not appeal that decision.  
Thus, the January 1995 decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007). 

On April 29, 1997 the RO received the veteran's claim seeking 
service connection for a bilateral knee condition, a 
bilateral ankle condition, headaches and a stomach condition.  
A review of the record contains no indication that there was 
a pending claim for these disabilities prior to April 1997, 
aside from the claim which was finally denied by the RO in 
January 1995.    

In May 2005 the RO established a March 17, 1997 effective 
date for the veteran's grant of service connection for 
bilateral patellofemoral pain syndrome, flat feet, migraine 
headaches and cholecystectomy residuals.  The March 17, 1997 
date was chosen since the veteran was released from service 
on March 16, 1997 and filed his claim within one year of 
separation.  See 38 C.F.R. § 3.400(b)(2) (2007) [an effective 
date from the day following the date of separation from 
service is authorized if the claim is received within one 
year from separation from service].  

The Board has carefully reviewed the veteran's VA claims 
folder but can find no indication of record that there was a 
pending application to reopen the claims of entitlement to 
service connection prior to April 29, 1997.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits]. The veteran has 
not pointed to any medical record or any communication to VA 
during the period from January 1995 to April 1997 which could 
serve as an application to reopen the previously-denied 
claims.

The veteran contends that he never received a copy of his 
January 1995 rating decision and was unaware of the RO's 
decision denying his claims.  While acknowledging that he has 
moved from place to place, the veteran maintains that he has 
always kept the VA informed of his new address.  He has 
specifically stated that he would call the RO to notify the 
VA of his change of address and then called back to confirm.  
He further alleges that he has always left a forwarding 
address with the post office.  See the March 2005, informal 
hearing, page 19.

To the extent that the veteran is arguing that the RO sent 
the January 1995 rating decision to the wrong address, the 
Board notes that there is a presumption of regularity under 
which it is presumed that government officials "have 
properly discharged their official duties." See United 
States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 
S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 
308-309 (1992), the Court found that the presumption of 
regularity applied to VA.  The Court found that the 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties.  See also Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).

In this case, the evidence of record indicates that although 
a December 1993 letter from the RO (not pertinent to this 
appeal) was returned based on an incorrect address, 
subsequent letters and medical records list a different 
mailing address for the veteran.  The Board notes that 
letters sent to this new address, including the January 1995 
rating decision, were not returned to the RO.  There is 
nothing in the record to indicate that the veteran's rating 
decision was sent to the wrong address or that the veteran 
never received a copy.  The presumption of administrative 
regularity has not been overcome.  

To the extent that the veteran may have a changed addresses 
but did not inform VA, it is well-established that it is the 
claimant's responsibility to keep VA advised of his 
whereabouts.  If he does not do so, "there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

In summary, based upon a complete review of the evidence on 
file, and for reasons and bases expressed above, the Board 
finds that the currently assigned effective date of March 17, 
1997 is the earliest effective date assignable for service 
connection as a matter of law.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).  Earlier effective dates are 
accordingly denied.

6.  Entitlement to an effective date earlier than March 22, 
2002 for the grant of service connection for seborrheic 
dermatitis. 

The veteran is also seeking entitlement to an effective date 
earlier than March 22, 2002 for the award of service 
connection for seborrheic dermatitis.  The March 22, 2002 
date was chosen by the RO because it represents the date the 
RO received the veteran's claim. 

The veteran has argues that he filed a claim for a skin 
condition in November 1993 and his effective date should be 
changed to this earlier date.  For the reasons set out 
immediately below, the Board has determined that an effective 
date earlier than March 22, 2002 is not available.

The veteran indeed filed a claim of entitlement to service 
connection in November 1993.  The claimed disabilities were 
headaches, diarrhea, gall stones and pain in the arms and 
legs.  The question before the Board is whether this filing 
also constitutes a claim for a skin condition, as has been 
alleged by the veteran.  No cogent argument has been 
submitted by the veteran on this point.  Nonetheless, the 
Board has reviewed the record in order to determine whether 
the November 30, 1993 submission, or any other communication 
by or on behalf of the veteran prior to March 22, 2002, could 
be considered to be a claim for service connection for a skin 
condition.

Fairly read, the November 1993 claim merely asks for service 
connection for the above mentioned disabilities (headaches, 
diarrhea, gall stones and pain in the arms and legs).  No 
other disabilities were mentioned.  The veteran did not 
mention any skin disability. 

The Court has held that a claimant may assert a claim 
expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 
537, 540-41 (1995).  Crucially, however, in Brannon v. West, 
12 Vet. App. 32 (1998), the Court observed that while the VA 
must interpret a claimant's submissions broadly, it is not 
required to conjure up issues that were not raised by the 
claimant.  The Court has further held that VA is not held to 
a standard of prognostication when determining what issues 
are presented. See Talbert v. Brown, 7 Vet. App. 352, 356- 
57; Allin v. Brown, 6 Vet. App. 207, 213 (1994): "[t]here 
must be some indication . . . that [a claimant] wishes to 
raise a particular issue . . . . The indication need not be 
express or highly detailed; it must only reasonably raise the 
issue". [These cases involve the Board, not an RO, but it is 
clear that the reasoning employed by the Court applies to all 
levels within VA. Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).]

In this case, the November 1993 claim contained absolutely no 
indication that the veteran had a skin condition or was 
seeking service connection for a skin condition. The November 
1993 claim indicated only that the veteran was seeking 
disability ratings for headaches, diarrhea, gall stones and 
pain in the arms and legs. Accordingly, even under the most 
liberal reading possible it cannot be said that the November 
1993 claim also included a claim, formal or informal, for a 
skin condition.  The veteran did not indicate to VA that he 
was seeking entitlement to service connection for a skin 
condition until March 22, 2002. 

In short, a claim seeking entitlement to service connection 
for a skin condition was not submitted prior to March 2002.  
The Board has reviewed the record and cannot find any such 
communication.  See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992) [the Board must look at all communications 
that can be interpreted as a claim, formal or informal, for 
VA benefits].  The correct date of service connection is 
therefore march 22, 2002, which is the date which has been 
assigned by the RO. 

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an earlier effective date 
for seborrheic dermatitis.  The benefit sought on appeal is 
therefore denied.

ORDER

Entitlement to an effective date earlier than March 17, 1997 
for the grant of service connection for patellofemoral pain 
syndrome of the right knee is denied. 

Entitlement to an effective date earlier than March 17, 1997 
for the grant of service connection for patellofemoral pain 
syndrome of the left knee is denied.

Entitlement to an effective date earlier than March 17, 1997 
for the grant of service connection for bilateral flat feet 
with associated ankle pain is denied. 

Entitlement to an effective date earlier than March 17, 1997 
for the grant of service connection for headaches is denied.

Entitlement to an effective date earlier than March 17, 1997 
for the grant of service connection for cholecystectomy 
residuals is denied.

Entitlement to an effective date earlier than March 22, 2002 
for the grant of service connection for seborrheic dermatitis 
is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


